Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SYMS AN EDUCATED CONSUMER IS OUR BEST CUSTOMER ® May 15, 2007 Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549 Attn: Mr. Michael Moran Accounting Branch Chief Re: Syms Corp Form 10-K for the fiscal year ended March 3, 2007 Filed April 27, 2007 File No. 1-8546 Dear Mr. Moran: In accordance with our conversation with Mr. Milwood Hobbs, Staff Accountant, Syms Corp (the Company) is writing in response to the comments of the Staff of the Division of Corporation Finance of the Securities and Exchange Commission (the Commission) that were contained in your letter dated May 4, 2007, a copy of which is annexed (the Comment Letter). The Company intends to make these changes prospectively as we do not believe we need to amend the Form 10-K filed. Please note that the numbered paragraphs set forth below correspond to the paragraph numbers contained in the Comment Letter. 2. The Company is aware of the requirements under SFAS 144 for discontinued operations treatment and that it, like all accounting pronouncements, does not apply to immaterial items. We believe that the impact of closing these three stores (Rochester, New York, Monroeville, Pennsylvania and St. Louis, Missouri) was immaterial to the Companys operations and thus, discontinued operations treatment and reporting was not deemed necessary. Please see the summary of key operating data, for stores closed during fiscal 2006 as outlined below: Sales as % Stores Closed Sales for Company Gross Gross Margin % During Fiscal 2006 Fiscal 2006 Total Margin $ of Total Gross Margin Monroeville $ % $ 573,000 .5 % St. Louis $ % % Rochester $ .3 % .2 % Totals for 2006 $ % % 2005 in Aggregate $ % % 2004 in Aggregate $ % % SYMS Corp  One Syms Way, Secaucus, NJ 07094  (201) 902-9600 WWW.SYMS.COM 3. The automatic markdown system only applies to our dress department which represents approximately 3.4% of the total Company sales. Markdowns are taken for all unsold merchandise, and this estimate is based on the historical trend rate of sale. Except for basic merchandise, namely underwear and socks, we take a two-thirds markdown for merchandise falling in these two cycles: One year cycle - All merchandise within this category, which is primarily ladies fashion, that is one year old and older is marked down two-thirds. Two year cycle - All merchandise within this category, which is primarily childrens, shoes and mens tailored clothing, that is two years old and older is marked down two-thirds. Our inventory, as stated in the 10K, is stated at the lower of cost or market, FIFO retail method. Inventory cost, and the resulting gross margins are calculated by applying a cost to retail ratio between the cost of goods available for sale and the retail value of inventories. The significant estimates used are for markdowns as noted above. We do not use markup and markons as estimates in the valuation of inventories. There were no significant changes or adjustments to the inventory valuation during the last three years. Inventory shrinkage is determined by taking a physical inventory each February three or four days prior to fiscal year end. We have not experienced any significant changes from year to year. 4. Our liability accrued for self-insurance costs amounts to $165,000 for the fiscal year ended March 3, 2007. This amount is reported on our balance sheet dated March 3, 2007 in the current liability section under the caption titled accrued insurance. This accrual relates to workmens compensation insurance dating back to 2001 and prior. As a result, more claims have been settled, reducing our obligation. Due to its immateriality, accrued insurance costs will be dropped as critical accounting policy in future filings. 5. In future filings, we will revise our disclosure to clarify that our officers have concluded that our disclosure controls and procedures are also effective to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934 is accumulated and communicated to our management including the principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. 6. In future filings we will remove the word material in the last sentence of our disclosure regarding the assurance that our control system can provide to detect or uncover failures within the Company to disclose information otherwise required to be set forth in the Companys periodic reports. 7. In our financial statements the only individual expense that exceeded 5% of our current liabilities was the payroll accrual which amounted to $4,021,000 which was accrued payroll for a 10-day period. This will be disclosed in the Notes to Financial Statements in future filings as well as any other item that exceeds 5%. 2 8. Our accounting policy is to disclose costs relating to store closures only if they are material. In this case, we did not encounter significant costs in the stores closed in 2006. The cost we incurred in these closings was for termination pay, which was accrued at year end, outlined below: Store Amount St. Louis $89,697 Monroeville Rochester Two of the above stores were owned by the Company; one has been sold, the other is for sale. The lease expires on the St. Louis store in May 2007 and an accrual for $90,000 was recorded in fiscal 2006 to cover this rent expenditure. 9. The Company, in Note 2 to Consolidated Financial Statements, disclosed in accordance with FAS 57, paragraph number two, the four conditions required for disclosure. In addition, the Company disclosed on December 21, 2006 in its Form 8-K filing the amount paid for each major asset acquired and how the purchase price of the asset acquired was determined. The Company intends to include in its definitive Proxy Statement to be filed by the Company pursuant to Regulation 14A of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended, substantially the disclosure set forth below, which will be incorporated by reference in Item 13 of the Companys Form 10-K. On December 21, 2006, the Company entered into the transaction contemplated under the Contract of Sale-Office, Commercial and Multi-Family Residential Premises (the Sale Agreement). Under the Sale Agreement the Company purchased from Sy Syms, the Chairman of the Board of the Company, (a) certain real property located at 295 Tarrytown Road, Elmsford, New York and the building situated thereon (collectively, the Syms Property), (b) certain real property located at 395 Tarrytown Road, Elmsford, New York (the Elmsford Property) and (c) and certain real property located at 18 West 570 North Avenue, Vila Park, Illinois (the Addison Property). The Syms Property was leased to the Company and is used by the Company for its Westchester store. The Elmsford Property was leased to an entity called Elmsford 119 Associates, LLC, which subleases the Elmsford Property to Bed Bath & Beyond. Bed Bath & Beyond is the owner of the improvements at the Elmsford Property used for the Bed Bath & Beyond store. The total purchase price of $18,442,500 was allocated as follows: (i) $13,516,000 to the Syms Property, (ii) $4,266,000 to the Elmsford Property and (iii) $660,500 to the Addison Property. The acquisition of the Syms Property and the Elmsford Property closed on December 21, 2006. The acquisition of the Addison Property closed in early January 2007.
